     Case 3:21-cv-00370 Document 29 Filed 07/14/21 Page 1 of 2 PageID #: 821




                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION



MILAN PUSKAR HEALTH RIGHT,
LAWSON KOEPPEL, ALINA LEMIRE,
and CARRIE WARE,

               Plaintiffs,

v.                                                           Civil Action Number: 3:21-cv-00370
                                                             Honorable Robert C. Chambers


BILL J. CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources,
JOLYNN MARRA, in her official capacity as
Interim Inspector General and Director of the
Office of Health Facility Licensure and Certification,
STEVE HARRISON, in his official capacity as
Clerk of the House of Delegates and Keeper of the Rolls,
and RICH OLSEN, in his official capacity as Director
of the Division of Legislative Services,

               Defendants.


                                         STIPULATION

       Pursuant to Local Rule of Civil Procedure 12.1, the parties, by and through the undersigned

counsel, hereby stipulate that all of the named defendants shall have until July 23, 2021, to answer

or otherwise respond to Plaintiffs’ amended complaint.

       Dated this 14th day of July, 2021.
Case 3:21-cv-00370 Document 29 Filed 07/14/21 Page 2 of 2 PageID #: 822




                                       Respectfully submitted,

                                         /s/ David R. Pogue
                                       Michael W. Carey (WVSB No. 635)
                                       David R. Pogue (WVSB No. 10806)
                                       CAREY DOUGLAS KESSLER & RUBY,
                                       PLLC
                                       901 Chase Tower, 707 Virginia Street, East
                                       P.O. Box 913
                                       Charleston, WV 25323
                                       Telephone: (304) 345-1234
                                       Facsimile: (304) 342-1105
                                       mwcarey@csdlawfirm.com
                                       drpogue@cdkrlaw.com
                                       Special Assistant Attorneys General and
                                       counsel for Defendants


                                         /s/ Loree Stark
                                       Loree Stark (WVSB No. 12936)
                                       ACLU of West Virginia Foundation
                                       P.O. Box 3952
                                       Charleston, WV 25339-3952
                                       (914) 393-4614
                                       lstark@acluwv.org
                                       Counsel for Plaintiffs




                                   2
